MR. JUSTICE BOTTOMLY:
(specially concurring).
I concur in the foregoing majority opinion. However, I wish to state that there is another serious question presented by this appeal.
The question is whether our legislature or our Congress may effectively and lawfully chang’e the terms of the Enabling Act, without the consent of the majority of the electors of Montana at a duly proclaimed election held for that purpose.
The ordinances which were directly submitted to the people for their ratification at the polls as well as our Constitution are *467the fundamental law of this state. See State ex rel. Thompson v. Kenney, 9 Mont. 223, 236, 23 Pac. 733; 16 C. J. S., Constitutional Law, sec. 11, page 47.
Ordinance No. I, which, together with the Constitution of the state, was ordained and promulgated by the Constitutional Convention and adopted by the people at a duly proclaimed election, provides in section Sixth that “the ordinances in this article shall be irrevocable without the consent of the United States and the people of said state of Montana.” (Emphasis supplied.)
Section Seventh, Ordinance I, provides: “The state hereby accepts the several grants of land from the United States to the state of Montana, mentioned in an act of congress, entitled ‘An act to provide for the division of Dakota into two states, and to enable the people of North Dakota, South Dakota, Montana and Washington, to form constitutions and state governments, and to be admitted into the Union on an equal footing with the original states, and to make donations of public lands to such states. ’ Approved February 22, 1889, upon the terms and conditions therein provided. ’ ’
This Ordinance, so duly approved by the electors of Montana, grants designated lands to the State of Montana which lands were accepted according to the condition and terms set forth and specified in the Enabling Act as follows:
“Sec. 10. That upon the admission of each of said States into the Union sections numbered sixteen and thirty-six in every township of said proposed states, and where such section, or any parts thereof, have been sold or otherwise disposed of by or under the authority of any act of Congress, other lands equivalent thereto, in legal subdivisions of not less than one-quarter section, and as contiguous as may be to the section in lieu of which the same is taken, are hereby granted to said States for the support of common schools, such indemnity lands to be selected within said States in such manner as the legislature may provide, with the approval of the Secretary of the Interior; Provided, That the sixteenth and thirty-sixth sections embraced in permanent reservations for national purposes shall not, at any time, *468be subject to the grants nor to the indemnity provisions of this act, nor shall any lands embraced in Indian, military, or other reservations of any character be subject to the grants or to the indemnity provisions of this act until the reservation shall have been extinguished and such lands be restored to, and become a part of, the public domain.
“See. 11. That all lands herein granted for educational purposes shall be disposed of only at public sale, and at a price not less than ten dollars per acre, the proceeds to constitute a permanent school fund, the interest of which only shall be expended in the support of said schools. But said lands may, under such regulations as the legislatures shall prescribe, be leased for periods of not more than five years, in quantities not exceeding one section to any one person or company; and such lands shall not be subject to pre-emption, homestead entry or any other entry under the land laws of the United States, whether surveyed or unsurveyed, but shall be reserved for school purposes only. ’ ’ 25 Stat. 679.
Sections 10 and 11, supra, of the enabling Act, together with our Ordinances and Constitution constitute the contract so approved by the people of Montana voting thereon and accepted by our Federal Government. Under the terms of our Ordinances and Constitution these terms may not be altered or varied without the consent of both the United States and the people of Montana. The requisite consent of the people has never been given or expressed. In fact such question has never as yet been submitted to the vote of the people of this state as is required, hence the proposed changes and amendments have never become effective.
The real parties in interest in the lands granted are the present and future taxpayers and the present and future generations of school children of Montana.
Under the original grant by our Federal Government to Montana and the provisions of our Ordinances and Constitution, the taxpayers and all electors of Montana are to be consulted whenever the Enabling Act is to be changed in any manner that will materially affect their interest.
*469Where is the law or equity in permitting or allowing the Congressmen from Maine to California, from Florida to Washington, in fact the Senators and Congressmen from all the states of the Union, to pass upon and decide a change in or amendment to the fundamental laws of this state which primarily and directly affect and concern only the people of Montana and which cannot become effective without the approval of the electors of Montana ?
Of course it is fundamental that such an amendment and Act of Congress would have no force or effect until and unless it is first approved by the people of Montana upon a duly proclaimed election where the measure is properly submitted to them for their ballot. This is a right, power and matter which the people of Montana reserved and retained in themselves to pass upon; it was a compact between the people of Montana and their Federal Government, and was a power and right reserved to themselves and not delegated to their legislative representatives.
The Enabling Act and Ordinances as a part of our fundamental law and the Constitution were first submitted to and approved by the people of Montana and thereafter the Ordinances and our Constitution were submitted to and approved by our Federal Government, and the whole thereof became a binding and sacred written agreement and contract between the citizens of Montana and our Federal Government.
One of the important terms and conditions of that covenant was that the Ordinances shall be irrevocable without the consent of each of the parties thereto, the United States and the people of the State of Montana. Not the United States and the state legislature, but the United States and the people of Montana. At that time, the first Tuesday in October 1889, the people, the electors, of Montana, well knew what the expression, “the people of said State of Montana, ’ ’ meant and that is what they approved by their votes. If at that time it had been advisable, or it had been the intention of the people to delegate this power to their legislature, it could have been so stated.
An Ordinance framed and adopted by the Constitutional Con*470vention and appended to the Constitution and with it submitted to and adopted by the people of Montana, has the same force and effect as a constitutional provision and the effect of such an Ordinance upon any Act or statute passed by the legislature, in conflict therewith, is to modify, change or annul the same as far as necessary to give the provisions of the Ordinance full scope, force and effect. See State ex rel. Thompson v. Kenney, supra; 16 C. J. S., Constitutional Law, sec. 11, page 47.
This right and power which the people reserved to themselves they may impart as much or as little of as they shall deem expedient. The people’s welfare under our Ordinances and Constitution does not rest upon the transient circumstances of the hour, nor the accidental character of the majority of the legislature at any particular time.
Under the fundamental law of our state here in question, the legislature may not seek to bind the people of Montana without their ratification.
We are dealing here with the supreme law of our state; it is the people’s voice, expressed by their vote; it is their own appointed mode through which they govern all of the people and their agents, representatives and officers. Neither the courts nor the legislature may transgress upon the expressed, enacted, basic laws of the people themselves. Such provisions are mandatory and conclusive. Constitution of Montana, Art. III, sec. 29; In re Weston, 28 Mont. 207, 212, 72 Pac. 512.
The attempt by courts or by legislation to whittle away the provisions of our Ordinances and part of our Constitution is a dangerous practice — foreboding the final crumbling of our whole structure and form of government.
11 All political power is vested in and derived from the people; all government of right originates with the people; is founded upon their will only, and is instituted solely for the good of the-whole.” Constitution of Montana, Art. III, sec. 1.
Section 30 of Article III declares that, “The enumeration in. this constitution of certain rights shall not be construed to deny,, impair, or disparage others retained by the people. ’ ’
*471It is true the legislature may speak on subjects, questions and matters which are not reserved to the people, but on all reserved matters only the people themselvs may speak. The legislature may submit a measure to the people for their approval, and may order a special election thereon. This is all that is necessary for a lawful and constitutional disposition of this question.
It has been argued that such an interpretation and holding would be contrary to long practice and concurrence by the administrative officers and agents, legislative Acts and the decisions of this court. Noting all of this argument, it can be answered by stating that the basic question here raised was not pressed nor briefed in any of those decisions.
It is also argued that chaos would result by such a holding. The writer is convinced that under the law and rules of equity no great harm if any would result from such a holding, as parties to contracts heretofore entered into in reliance on legislation and any court decision would in no way be affected and such matters would be determined in accordance with the well established rules of equity set forth in the following cases. Gelpcke v. City of Dubuque, 68 U. S. 175, 17 L. Ed. 520; Havemeyer v. Iowa County, 70 U. S. 294, 18 L. Ed. 38; Douglass v. Pike County, 101 U. S. 677, 25 L. Ed. 968; Township of New Buffalo v. Cambria Iron Co., 105 U. S. 73, 26 L. Ed. 1024; City of Los Angeles v. Los Angeles City Water Co., 177 U. S. 558, 20 S. Ct. 736, 44 L. Ed. 866; Tidal Oil Co. v. Flanagan, 263 U. S. 444, 44 S. Ct. 197, 68 L. Ed. 382; Levin v. Baltimore & O. R. Co., 179 Md. 125, 17 Atlantic (2d) 101; Hoven v. McCarty Bros. Co., 163 Minn. 339, 204 N. W. 29; 97 A. L. R., note 11, page 516; 15 McQuillin, Municipal Corporations, sec. 41.11, page 324.
For the foregoing reasons in addition to those set forth in the majority opinion I would hold that Chapter 122, Laws of 1953, is unconstitutional, the injunction vacated and the complaint dismissed.